Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered July 19, 2006, convicting him of murder in the second degree, criminal possession of a weapon in the fourth degree, aggravated criminal contempt, and criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court correctly denied the defendant’s request to charge manslaughter in the first degree (see Penal Law § 125.20 [1]) as a lesser-included offense of the charge of murder in the second degree (see Penal Law § 125.25 [1]). The evidence established that the defendant wrapped a television coaxial cable around the victim’s neck three times and tied it tightly in a knot, causing her death. Viewed in the light most favorable to the defendant (see People v Daniel, 37 AD3d 731 [2007]; People v Hartman, 4 AD3d 22, 25 [2004]), there is no reasonable view of the evidence that would support a finding that he intended to cause the victim serious physical injury, but did not intend to cause her death (see CPL 300.50 [1]; People v Seabrooks, 27 AD3d 494 [2006]; People v Maldonado, 5 AD3d 505 [2004]; People v Gauze, 3 AD3d 538 [2004]; People v Crawford, 231 AD2d 431, 432 [1996]). Santucci, J.P., Dickerson, Eng and Chambers, JJ., concur.